Citation Nr: 1738415	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxious and depressed mood (hereinafter "adjustment disorder").

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to April 1961.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for adjustment disorder and assigned a 30 percent rating, effective July 28, 2004.

The Board remanded these matters in October 2012 and July 2014 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in April 2017, continued to deny an initial rating in excess of 30 percent for adjustment disorder and entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The symptoms associated with the Veteran's service-connected adjustment disorder have not been manifested by occupational and social impairment with reduced reliability and productivity. 

2. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent for adjustment disorder have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1-4.10, 4.130, Diagnostic Code 9440 (2016).  

2. The requirements for referral for entitlement to a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its July 2014 remand directives. While the November 2015 addendum opinion did not reexamine the Veteran and diagnose her based on DSM-IV and provide a GAF score, the Board finds the examiner provided a credible rationale for why such information is unnecessary. Specifically, the November 2015 examiner indicated that the diagnostic criteria for a personality disorder under DSM-IV is the same as that for DSM-V except that DSM-IV does not require the assignment of a GAF score. The examiner also provided a credible justification for not assigning a GAF score in this case by pointing to medical research indicating that the American Psychiatric Association no longer uses the GAF score because it lacks clarity and is based on questionable psychometrics when used in routine practice. Additionally, the examiner noted that the use of GAF scores had been discontinued prior to the January 2014 examination. 

Though the examiner did not provide a new GAF score or a diagnosis specifically under DSM-IV, the examiner did differentiate between the symptoms associated with a nonservice-connected personality disorder and the service-connected adjustment disorder. Further, the examiner provided an opinion as to whether the Veteran's service-connected disabilities render her unable to obtain and maintain substantially gainful employment. An April 2017 SSOC continued to deny an initial rating in excess of 30 percent for adjustment disorder and denied entitlement to TDIU.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating - Adjustment Disorder

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The U.S. Court of Appeals for Veterans Claims has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including adjustment disorders: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9440. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9440.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9440.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed woman avoids friends, neglects family, and is unable to work). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran served for approximately three weeks from March to April 1961. When she initially filed her claim in September 2004, the Veteran reported she remembers very little of what happened while she was in basic training, and she initially filed this claim due to her lack of memory and fear related to that lack of memory. She reported several blackouts during her time in service, remembering only being in a hospital with a deep cut on her wrist, and she was unsure how she received the injury. The Veteran reports that she still has blackouts and headaches and gets nervous and agitated. 

Buddy Statements submitted by the Veteran's brother and sister in October 2004 indicated she was in good health, physically and mentally, when she entered service, but she is now very different. After service, the siblings reported that she had become irrational, moody, frightened, nervous, and "jumpy." They also reported that her memory of what happened while in service did not improve immediately, and she still does not know what happened. The Veteran's sister submitted another Buddy Statement in July 2007 reporting that the Veteran still exhibited symptoms of fear and nervousness, often scratching her skin due to nerves. She also reported forgetfulness and memory loss, noting the Veteran could not cook or bathe while alone out of fear she may leave the stove on or allow the bath to run over.

At a VA examination in October 2006, the Veteran continued to deny memory of her time in service other than the first week. She reported that she breaks into hives frequently, has repetitive nightmares of being chased by men in uniform, and often wakes up crying. The Veteran also reported the following symptoms: avoidance behaviors, amnesia, isolation behaviors, sleep disturbance, feeling numb, irritability, feelings of guilt, hopelessness, and uselessness, anxiety, and she feels estranged from her siblings, though she does still have contact with her siblings and is still married. The examiner reported that the Veteran exhibited good eye contact, though her mood was restricted. Her thought processes were coherent and logical. She was alert and oriented and displayed good judgment.

In October 2006, February 2007, and October 2007, the Veteran was seen at the VA for mental health treatment, and she continued to report that she did not remember what happened to her while in service, and she continued to report nightmares, difficulty sleeping, anxiety, irritability, depression, inability to handle stress, and occasional suicidal thoughts but no ideation or plan. No diagnosis of PTSD was given because she could not remember any specific stressor, but in October 2007, the Veteran was diagnosed with an anxiety disorder.

In March 2008, the Veteran was provided another VA examination. At this examination the examiner noted the Veteran exhibited good hygiene, coherent and clear speech, moderate memory inefficiencies with no signs of a formal thought disorder,  and was oriented to time, person, and place, though her mood did appear dull and depressed. The examiner further noted she was capable of making reasonable life decisions, had good cognitive function, and had average intelligence. She continued to report that she did not remember much from her time in service. She reported the following symptoms: avoidance behaviors, anxiety, depression, difficulty concentrating, hyperstartle response, isolative behaviors, loss of interest in activities she used to enjoy, nightmares and sleep disturbances, frequent breakouts of hives, and poor social adjustment. The Veteran reported she did not have hallucinations or suicidal ideations. She reported that she had seen a therapist a year and a half before this examination but did not seek regular treatment for her mental disability. She also reported having a good relationship with her husband.

The examiner opined that the Veteran was self-reporting severe symptoms that appear to be related to her military service, but her specific trauma remains unknown. Her score on the Mood Assessment Scale suggested severe depression. Based on these opinions, the examiner diagnosed the Veteran under DSM-IV with adjustment disorder, assigning a GAF score of 59. Following this examination, the Veteran was granted service connection for adjustment disorder at a 30 percent rate. 

The Veteran was provided another VA examination in April 2010. The Veteran reported she felt "kinda sad" that she was unable to show affection like others in her family, and she still reported memory loss in regard to her time in service. She reported sleep disturbance and irritability.  She did not indicate she had panic attacks or suicidal ideation.

The examiner noted that the Veteran's speech was normal, and she was cooperative and friendly with no apparent distress. The examiner indicated the Veteran was oriented to time, person, and place, though easily distracted, but it was noted that the Veteran's judgment was off and she did not seem to understand the outcome of her behavior. It was also noted that the Veteran's remote memory was moderately impaired, but her memory was otherwise reported as normal. The examiner also noted that her memory loss presentation was atypical, and there were no indications on the CT scan from 2009 that were discernable and supportive of memory loss.

The examiner also called the Veteran's credibility into question in regard to her self-reported symptoms, noting the lack of distress the Veteran presented compared with symptoms reported at previous examinations. The examiner reported the Veteran would often wince and jerk at the beginning of the examination, while reporting she had been doing this for many years. However, after the behavior was noted by the examiner, the examiner noted the behavior stopped. The examiner also noted that the problems the Veteran was reporting did not seem to be current problems. Additionally, the Veteran scored a 139 on the Mississippi Scale, and the examiner noted this score was very high and consistent with a combat Veteran and not consistent with non-combat based stressors. The examiner also noted a disconnect between the Veteran's isolation behaviors and her expressed desire to have more friends, as this was not a typical presentation for PTSD.

The examiner noted there was no evidence to validate a diagnosis of PTSD or panic attacks. The examiner strongly suggested that the Veteran undergo psychiatric testing, utilizing internal validity indicators as well as instruments to diagnose personality disorders, noting that her service treatment records (STRs) indicate she had a personality disorder and that the Veteran's behavior at the time of this examination would be explained by such a diagnosis. The examiner opined that any behaviors associated with a personality disorder would have been brought with the Veteran prior to service.

In June 2010, Dr. Dar, a psychiatrist who treated the Veteran, reported that the Veteran had dreams of running and falling while men in uniform chase her, along with symptoms including irritability, social isolation, and difficulty concentrating. Dr. Dar also notes the Veteran has memory loss, which Dr. Dar opined was consistent with difficulty concentrating despite the negative brain scans. Dr. Dar noted the Veteran had schizoid traits in her personality that Dr. Dar opined originated in service, and, when combined with the Veteran's other symptoms, was consistent with a panic disorder.

Following the October 2012 Board Remand, the Veteran was provided another VA examination in January 2014. The symptoms the Veteran presented at this examination included: choosing solitary activities, taking pleasure in few activities, social isolation and lack of close friends or confidants other than first-degree relatives, emotional detachment, indifference to the praise or criticism of others, feelings of emptiness and being numb, stress-related paranoid ideation and dissociative symptoms, difficulty controlling anger, anxiety, depression, cognitive inefficiencies increasing in conjunction with stress, some paranoid thinking, suspiciousness, weekly panic attacks, impairment of short and long-term memory and fragmented memory, flattened effect, and difficulty adapting to stressful circumstances. The examiner noted the Veteran did not display symptoms of delusions, suicidal ideations, hallucinations, gross disorganization of thought, or behavioral abnormalities. 

The examiner wrote that the Veteran presented to the examination cheerful, pleasant and cooperative, casually dressed, and adequately groomed. It was also noted by the examiner that the Veteran did not appear anxious or depressed. The examiner noted the Veteran was alert and oriented to time, person, and place, and she appeared to have good judgment with an understanding of the outcomes of her behavior. 

The Veteran reported that she would experience flashbacks and would occasionally "blank out." She believed she would blank out a few times per week but was unable to provide a more precise number of incidents, though she did note one occasion where she blanked out for eight hours. She also reported having an "okay" relationship with her children, grandchildren, siblings, and husband, but she had very few social relationships outside of her family, choosing to spend most of her time at home reading, cooking, gardening, and spending time on the computer.

The examiner diagnosed the Veteran with a specified personality disorder with mixed personality features, borderline and schizoid, after personality testing was completed, noting that the Veteran's STRs indicate the Veteran was diagnosed with a personality disorder in 1961 while in basic training after she exhibited fainting episodes and dissociative reactions and cut her wrist in a suicidal gesture. This examiner also opined that the Veteran's previous testing supported a chronic, moderately severe personality disturbance. The examiner also supported this diagnosis by noting that the Veteran's previous examinations, despite being many years apart, showed largely consistent findings despite using two different measures of personality functions, which is strongly supportive of a personality disorder because it demonstrates persistent, inflexible, and maladaptive pattern of responding to symptoms and the world, specifically citing the DSM-V, which notes that a personality disorder has its onset in adolescence or early adulthood with symptoms that are stable over time leading to distress or impairment.  The examiner wrote that, in this case, the Veteran's symptoms extended back over 50 years to at least when she entered service in early adulthood. The examiner noted that this diagnosis was made under DSM-V, not DSM-IV, but noted that the diagnostic criteria for personality disorders are the same under the two manuals with the only distinction being that the DSM-V does not assign a GAF score.

The examiner concluded the Veteran's MMPI-2 profile was invalid. The examiner indicated this suggested the Veteran was experiencing or reporting a significant level of emotional distress and may indicate that she is embellishing the severity and extent of her psychopathology. The examiner opined the Veteran had exaggerated her self-reported symptoms as her affect at the time of the examination was contrary to her reported symptoms. Additionally, exaggeration of symptoms is consistent with her other VA clinical records, which indicate no mental health problems and her lack of consistent treatment for any mental health disability. Additionally, most of her major psychological symptoms, including depression, memory loss, and anxiety, were not documented until 2005 and 2006, despite her reports that these symptoms have persisted since she was discharged from service in 1961. Finally, her psychological testing suggests a need to appear sick, and the examiner opined that she may exaggerate her symptoms in part because she experiences the symptoms as worse than they actually are.

Ultimately, the examiner opined that the Veteran's current psychological disability, diagnosed as a personality disorder, was not a direct result of service, nor was the disability aggravated beyond the natural progression. This examiner opined that the Veteran's personality disorder pre-existed service, especially considering that the Veteran began displaying symptoms within a week of entrance to service and was diagnosed with a schizoid personality disorder shortly after leaving service. Finally, the examiner opined that the Veteran's disability would not have been aggravated or made worse by the normal stress of one week of basic training.

In an addendum opinion by a different examiner than the January 2014 examiner, but supporting the examination and opinion of the January 2014 examiner, the November 2015 examiner opined that the diagnosis in the 2008 VA examination was incorrect because it relied on the Veteran's self-reported symptoms despite her responses to the Mississippi Scale suggesting she exaggerated her symptoms. The examiner who provided the November 2015 opinion agreed with the January 2014 examiner and opined that the symptoms the Veteran reported in 2008 were actually symptoms of a personality disorder, not symptoms of an adjustment disorder, especially considering the Veteran is unable to point to a specific trauma in service to serve as the nexus between service and the diagnosed adjustment disorder. 

The Board notes that the Veteran has been provided multiple psychiatric diagnoses at VA examinations; including a diagnosis of a personality disorder within one week of entering service in 1961, adjustment disorder in March 2008, and other specified personality disorder in January 2014. However, the Board finds the January 2014 examiner, including the addendum opinion provided by a separate examiner in November 2015, provided a fully-supported rationale using specific references to the diagnostic criteria listed in the DSM-V based on the entirety of the Veteran's claims file, including STRs and treatment records. Additionally, these examiners fully addressed the symptomatology reported by the Veteran compared with the symptomatology exhibited by the Veteran at the examination as compared to the symptomatology reported throughout the Veteran's previous VA examinations. Additionally, the January 2014 examination included personality testing, the Veteran's MMPI-2 profile, and Mississippi Scale testing, all of which supported the examiner's diagnosis of other specified personality disorder.

The March 2008 examination is less probative of the nature of the Veteran's disability and the severity of the Veteran's symptoms because, as noted by the January 2014 and November 2015 examiners, the Mississippi scale testing and the discrepancies between the Veteran's self-reported symptoms and the observable symptoms at examination suggest the Veteran was likely exaggerating the extent and severity of her symptomatology. The March 2008 examination and the diagnosis provided relied almost entirely on the Veteran's self-reported symptoms, with little reference to the high Mississippi Scale results that were inconsistent with the Veteran's reported symptoms and history. 

The April 2010 examination also supports the January 2014 and November 2015 examiner's opinions in regard to the Veteran's exaggerated symptoms, noting that the Veteran's jerking and wincing behaviors stopped as soon as the examiner made note of them and also noting that the Veteran's complaints of memory loss were inconsistent with her CT scan results showing no abnormalities. The April 2010 examiner also noted the very high Mississippi Scale results, which was inconsistent with the Veteran's reported symptomatology and provided history, suggesting her reporting of symptoms may be exaggerated. Finally, the April 2010 examiner did not specifically provide a diagnosis; rather, the examiner noted that her current behavior could be explained by a personality disorder.

Based on the above analysis, the Board finds the January 2014 examiner's opinion, including the November 2015 addendum by a separate examiner, is the most probative examination of the severity and etiology of the Veteran's psychiatric disability and symptomatology, and, as such, the Board finds the Veteran's psychiatric disability is best characterized as a personality disorder, and the symptomatology associated with that disability, is not related to her military service and should not be used to determine the severity of the Veteran's service-connected adjustment disorder.

When the Veteran was diagnosed with an adjustment disorder in March 2008, the Veteran's symptoms did not rise to the level of occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating. The Veteran's speech was appropriate, she did not report having panic attacks or hallucinations, and though she did have nightmares, avoidance and isolative behaviors and was found to be anxious and depressed, she was able to have good relationships with her husband and siblings, her speech was appropriate, she had good hygiene, and she was able to manage daily functions. Additionally, though some memory loss and difficulty concentrating were noted by the examiner, the Veteran exhibited only mild to moderate social and vocational impairment. A GAF score of 59 was assigned at the March 2008 examination, further suggesting the Veteran's symptoms contributed to only moderate social and occupational impairment. As noted above, other medical evidence in the claims file reflect the symptoms associated with the Veteran's personality disorder and are not related to the Veteran's service-connected adjustment disorder. 

The Board acknowledges the Veteran's numerous lay statements regarding her symptoms in the claims file as well as the statements submitted by the Veteran's siblings. However, the Board notes that the Veteran and her siblings are not competent to diagnose any psychiatric disability based on the Veteran's symptoms, nor are they competent to determine the etiology of those symptoms, which symptoms have been attributed to the non-service-connected personality disorder by medical professionals.  

The severities of the symptoms associated with the diagnosis of adjustment disorder do not resemble the severity of the symptoms described for a 50 percent rating. The Veteran did not display difficulty with speech, panic attacks, or impaired judgment, and she had established relationships with her husband and family. 

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, specialized training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for adjustment disorder with mixed anxiety and depressed mood, rated at 30 percent from July 29, 2004, and a noncompensable left wrist residual scar. The Veteran's combined rating for compensation purposes is 30 percent from July 29, 2004. As a result, the Veteran does not meet the schedular criteria for TDIU. 

After being discharged from service, the Veteran worked as a waitress for a short time, and indicated she held 30 to 40 odd jobs, most of which lasted just a few days, with the exception of her work at the United States Postal Service (USPS). She was employed by the USPS in 1968 until 1972 or 1973. She left her position with the USPS after she suffered an incident wherein she blacked out in the parking lot overnight. 

After leaving her job at the post office, the Veteran reported taking some classes in accounting and was a self-employed bookkeeper and doing tax returns part-time at the company her husband had set up for her. She reports that she stopped working completely in 2000.

The Veteran reported that it is hard for her to keep a job because she gets nervous or cannot remember what she is supposed to do or when she is supposed to work.

The January 2015 examiner opined that the Veteran's personality disorder does prevent the Veteran from maintaining substantially gainful employment due to her difficulty concentrating, memory impairment, dissociative symptoms, and general emotional state. However, as noted above, the Veteran's personality disorder is not related to her service and is not service connected for VA purposes. It was also noted that the scar on the Veteran's wrist did not inhibit occupational performance. As a result, the Board finds the Veteran's inability to maintain substantially gainful employment is not due to service-connected disabilities, but rather a non-service-connected disability. Accordingly, the evidence does not support a finding that the Veteran is unable to obtain and sustain gainful employment due to a service-connected disability or disabilities.

Given the above, the Board finds that referral for consideration for a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  



ORDER

Entitlement to an initial rating in excess of 30 percent for adjustment disorder is denied.

Referral for consideration of a TDIU rating is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


